180 F.2d 173
PENNSYLVANIA RAILROAD COMPANY, Appellant,v.Oscar ROOT, Appellee.
No. 11043.
United States Court of Appeals Sixth Circuit.
February 16, 1950.

Appeal from the United States District Court for the Southern District of Ohio; Mell G. Underwood, Judge.
Porter, Stanley, Treffinger & Platt and Chas. S. Gillespie, Columbus, Ohio, for appellant.
Carl J. Gugler, Galion, Ohio, and Joseph W. Adkins, Jr., Circleville, Ohio, for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard on appeal; and the record, and the oral arguments and briefs in behalf of the parties having been duly considered, from which it appears that there is substantial evidence to support the verdict of the jury upon which judgment was rendered, and no reversible error having been committed in the trial of the case;


2
The judgment of the District Court is affirmed.